                                                                         FILE
                                                                           SEP O9 2019
                  IN THE UNITED STATES DISTRICT COURT
                                                                        Clerk, U.S District Court
                      FOR THE DISTRICT OF MONTANA                          District Of Montana
                                                                                Missoula
                           MISSOULA DIVISION


 RACHEL E. WEBSTER, a married
 woman,                                            CV 17- 116-M-DLC

                          Plaintiff,
 vs.                                                ORDER

 PSYCHIATRIC MEDICAL CARE,
 LLC, doing business as SENIOR LIFE
 SOLUTIONS, a Tennessee limited
 liability company,

                       Defendant.


       Before the Court is the parties' Joint Stipulated Motion of Voluntary

Dismissal, brought under Federal Rule of Civil Procedure 41(a)(l)(A).      (Doc. 64.)

       IT IS ORDERED that the motion (Doc. 64) is GRANTED.           This matter is

hereby DISMISSED WITH PREJUDICE, each party to bear its own costs.

       DATED this   lt~ day of September, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court



                                        -1-
